Exhibit 99.1 101 Main St. P.O. Box 1628 Lafayette, IN 47902 (765) 742-1064 www.LSBANK.com lsbmail@LSBANK.com FOR IMMEDIATE RELEASE For further information contact: Randolph F. Williams President/CEO (765) 742-1064 Fax: (765) 429-5932 LSB Financial Corp. Announces Third Quarter and Year-to-Date Results November 6, 2013, Lafayette, IN - LSB Financial Corp. (NASDAQ:LSBI), the parent company of Lafayette Savings Bank, FSB, today reported year-to-date earnings of $2.0 million or $1.29 diluted earnings per share compared to $2.0 million or $1.28 diluted earnings per share a year earlier.Earnings for the quarter were $703,000 or $0.45 diluted earnings per share compared to $879,000 or $0.56 diluted earnings per share a year earlier.The major contributors to the Bank’s year-to-date performance were a $950,000 decrease in the provision for loan losses, a 59% improvement over last year; and a $296,000 or 37% increase in other income due primarily to increased fee income from the sale of other financial instruments and increases in mortgage loan servicing fees. These were offset by net interest income which decreased $841,000 or 8.8% compared to the same period in 2012 primarily because of lower loan rates and slower loan growth for the nine months and by a $394,000 decrease in the gain on the sale of mortgage loans over the first nine months of last year as higher long term interest rates slowed mortgage refinance activity. Randolph F. Williams, president and CEO stated, “We continue to make progress with our troubled loans which now compare favorably with peer data.At September 2013, non-performing assets were under 1.0% of total assets, totaling $2.9 million or 0.82% of total assets, compared to $6.7 million or 1.84%, at the end of 2012 and an eleven year low.We have had a decrease in non-performing assets in each of the past 11 quarters.With an allowance for loan losses totaling $6.4 million and only $2.9 million in non-performing loans we believe we are well reserved against asset deterioration.” The Bank continues to maintain a strong capital base with a total capital-to-asset ratio at September 30, 2012 at 11.33%, and a risk-based capital ratio of 17.35%, both of which are well above the current definition of “well-capitalized” as defined by the bank regulators. The closing market price of LSB stock on November 5, 2013 was $27.95 per share as reported by the NASDAQ Global Market. This represents an increase of 41.02% over the same date last year. LSB FINANCIAL CORP. SELECTED CONSOLIDATED FINANCIAL INFORMATION (Dollars in thousands except share and per share amounts) Selected balance sheet data: September 30, 2013 (Unaudited) December 31, 2012 Cash and due from banks $ $ Interest bearing deposits Interest-bearing time deposits Securities available-for-sale Loans held for sale Net portfolio loans Allowance for loan losses Premises and equipment, net Federal Home Loan Bank stock, at cost Bank-owned life insurance Other assets Total assets Deposits Advances from Federal Home Loan Bank Other liabilities Total liabilities Shareholders’ equity Book value per share $ $ Equity / assets % % Total shares outstanding Asset quality data: Total non-accruing loans $ $ Non-accruing loans 90 or more days past due Non-accruing loans less than 90 days past due Other real estate / assets owned Total non-performing assets Non-performing loans / total loans % % Non-performing assets / total assets % % Allowance for loan losses / non-performing loans % % Allowance for loan losses / non-performing assets % % Allowance for loan losses / net loans receivable % % Loans charged off $ $ Recoveries on loans previously charged off Three months ended September 30, (Unaudited) Nine months ended
